       Case 2:20-cv-02470-WBS-JDP Document 16 Filed 12/29/20 Page 1 of 2



 1 Gregory J. Glaser (SBN 226706)
   4399 Buckboard Drive, Box 423
 2 Copperopolis, CA 95228
 3 Ph. (925) 642-6651
   Fx. (209) 729-4557
 4 greg@gregglaser.com
 5 Ray L. Flores II (SBN 233643)
   11622 El Camino Real Suite 100
 6
   San Diego, CA 92130
 7 Ph. (858) 367-0397
   Fx. (888) 336-4037
 8 rayfloreslaw@gmail.com
 9 Attorneys for Petitioners
10
11

12
                       UNITED STATES DISTRICT COURT OF CALIFORNIA
13
                                 EASTERN DISTRICT - SACRAMENTO
14
     Joy Garner, individually and on behalf of The      )   Case No.: 2:20−CV−02470−WBS−JDP
15
     Control Group; Joy Elisse Garner, individually )
     and as parent of J.S. and F.G.; Evan Glasco,       )
16                                                      )
     individually and as parent of F.G.; Traci Music, )     PETITIONERS’ NOTICE OF MOTION AND
17   individually and as parent of K.M. and J.S.,           MOTION FOR PRELIMINARY
                                                        )   INJUNCTION, OR IN THE ALTERNATIVE
     Michael Harris, individually and as parent of S.H.,)   REQUEST FOR ORDER TO SHOW CAUSE
18   Nicole Harris, individually and as parent of S.H., )
                                                        )
19                                                      )
                                 Petitioners,           )
20                                                      )   Date:        February 22, 2021
                                                        )   Time:        1:30 PM
21          v.                                          )   Courtroom:   5
                                                        )   Judge:       William B. Shubb
22   DONALD JOHN TRUMP, in his official capacity )
     as PRESIDENT OF THE UNITED STATES OF )
23   AMERICA,                                           )
                                                        )
24                                                      )
                                Respondent.             )
25                                                      )
                                                        )
26                                                      )
                                                        )
27                                                      )
                                                        )
28
                                               -1-
               PETITIONERS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02470-WBS-JDP Document 16 Filed 12/29/20 Page 2 of 2
